Title: To James Madison from William C. C. Claiborne, 14 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 14 March 1806, New Orleans. “The information from Mobile, as communicated in my letter of yesterday, proves to be correct. A Vessel, bound to Fort Stoddart, loaded with provisions for our Troops, and Goods

for the Chactaw Factory, was not permitted to pass the Fort of Mobile, and has returned with her Cargo, to the Bayou St. John.
                    “I will give you further particulars by the next Mail.”
                